Citation Nr: 1744077	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II. 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's increased rating claim.

In November 2013, the Veteran filed his VA Form 9 and did not request a hearing.  
In a July 2015 correspondence, the Veteran indicated that he chose not to schedule "an appointment to review and discuss [his] appeal" because he anticipated that his claim would be more expeditiously adjudicated.  Later, in the same correspondence, the Veteran stated "[p]lease let me know if you would like to schedule that Appeals Hearing soon, or if I have provided you with enough information on which to base a determination."  The RO issued a Supplemental Statement of the Case (SSOC) in April 2016, continuing the Veteran's diabetes evaluation at 20 percent.  Subsequently, the Veteran submitted another correspondence in May 2016.  There, the Veteran stated that "[m]y Appeal disagreeing with your 20% disability allowance was filed on November 10, 2010.  It is now going on 6 years, and I still have not had a hearing."  

Based on the foregoing, the Board finds that the Veteran must be afforded a board hearing prior to disposition of his claim.  Accordingly, the claims file should be returned to the AOJ to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or videoconference hearing (based on his selected preference) with a Veterans Law Judge.  A copy of the letter advising him of the time and date to report should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




